DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 2/21/2020.  Currently claims 1-20 are pending and rejected below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terumo Corp (JP 2007-236472 A) in view of Shimogoami et al. (US 2010/0094258 A1).
Terumo discloses a catheter body (2) having a resin layer that includes an inner layer (3) having a lumen (23) and an outer layer (4) formed at the outer circumference of the inner layer and a reinforcing layer (Coil 5 reinforcing member 7), embedded in the resin layer and disposed around the lumen; and a ring like marker (tubular (ring-like) x-ray opaque tip 6, consisting of a metal material) consistin g of a radio-opaque metal material, wherein the ring like marker is embedded in the resin layer at the distal end of the catheter body (embedded between the inner layer 3 and the outer layer (4) and is fixed to the distal end of the reinforcing layer and disposed around the lumen; the outer diameter of the distal end of the catheter body is 0.6mm or less (the outer diameter of the catheter body 2 is about 0.5mm, and the outer diameter becomes continuously smaller going to the distal end).

“resin made distal end tip connected to the distal end of the catheter body and the maximum outer diameter of the distal end tip is 0.6mm or less (at the marker is smaller than the outer diameter of the distal end tip” and “ the length of the tip is from 3 times to 18 times the maximum outer diameter of the distal end tip.”
Terumo discloses the claimed invention except for the “resin made distal end tip connected to the distal end of the catheter body and the maximum outer diameter of the distal end tip is 0.6mm or less (at the marker is smaller than the outer diameter of the distal end tip” and “ the length of the tip is from 3 times to 18 times the maximum outer diameter of the distal end tip.”.  Shimogoami teaches that it is known to use “resin made distal end tip connected to the distal end of the catheter body and the maximum outer diameter of the distal end tip is 0.6mm or less (at the marker is smaller than the outer diameter of the distal end tip” and “ the length of the tip is from 3 times to 18 times the maximum outer diameter of the distal end tip.” as set forth in Shimoogoami end tip (12) and distal end of catheter body 11 ( and the length of taper part 46 of tip 12 is 3-10X the diameter of body 11) to provide a sized appropriate and effective means to form a catheter to perform a procedure on the appropriate environmental anatomical In re Rose, 105 USPQ 237 (CCPA 1955).
Concerning claim 2, 12 and the “braid” note layer such as 7 and near 22 region as opposed to distal regions and under broadest reading of the term “braid” would be considered as such.
Concerning claim 3-4, 13-14 and distal tip is constant see distal most regions of Terumo or Shimogoami.
Concerning claim 4, 6, and 8, 14, 16, 18 and diameter regions (constant and reduced) see figure 2 of Shimogoami and not portion VI to reduced portion IX to constant portion distal most region; 
Concerning claim 5 and 7, and the harder resin region; it would have been obvious to one having ordinary skill in the art at the time the invention was made to make this region harder, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Constructing this region of a harder stiffness resin would allow for greater kink resistance and increased pushing efficiency both known to a PHOSITA as an obvious modification of materials properties to make.
Concerning claim 9, 19 and the Shore D hardness is 40 or lower, examiner as described in the rejection of claim 5 is of the position that a PHOSITA would know to construct the device from a known resin of particular hardness that would fall within this “SHORE D hardness” scale as that is a well-known and typical range in the medical device arts for kink resistance and pushabilty of a catheter.
Concerning claim 10, 20 and the braiding as claimed see Shimogoami at figures 4 and 8 and note the disclose of the “Braids” of 30/38.
Concerning claim 11 and the “kit” and guidewire, it is examiners position that a guidewire is a well known device to be included with a guided catheter as those disclosed in the prior art of record and if not inherent in the prior art a PHOSITA would know to include such guidewire in order to place the catheter into a patient in a desired anatomical region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783